Citation Nr: 0428685	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include pursuant to the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2004, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim for nonservice-connected pension benefits, 
including on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  See, e.g., Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999); Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  Included in the instructions provided in the 
decisions of the Court is a requirement that the Board review 
the assignment of percentage ratings for each disability 
identified.  In instances where a percentage rating for each 
of the veteran's ratable disabilities has not been assigned 
by the originating agency, further development is required so 
that the Board can undertake the review process set out by 
the Court.  Id.  Additionally, even where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the disability is evaluated properly.  Id.

In this case, the veteran claims he has multiple 
disabilities, including depression, emphysema, a skin 
disability and high blood pressure.  The most recent (July 
2003) rating decision notes that the veteran's combined 
rating for his nonservice-connected disabilities is 40 
percent.  However, the RO did not specify a rating for 
hypertension.  

Additionally, the veteran has not been scheduled for a VA 
examination in conjunction with this appeal.  The Board finds 
that such an examination should be scheduled on remand.  

Prior to arranging for the veteran to undergo a VA 
examination, the RO should obtain and associate with the 
record all outstanding records, to specifically include 
treatment records from the Sarasota Vet Center and the Fort 
Myers VA outpatient clinic.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file all 
outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  The RO should undertake appropriate 
development to obtain any outstanding 
pertinent medical records, including 
relevant treatment records from the 
Sarasota Vet Center and the Fort Myers VA 
outpatient clinic.  If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

2.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for any and all 
necessary VA examination(s) to obtain 
medical findings and opinion pertinent to 
evaluating the current severity of each 
of his claimed disabilities.  The claims 
file, to include a complete copy of this 
Remand, must be made available to and 
reviewed by each examiner designated to 
examine the  veteran.

All indicated tests must be conducted.  
Each examiner must provide a medical 
assessment of the effect of the veteran's 
disabilities on his ability to work.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  The RO should also undertake any 
other development it determines to be 
warranted..  

4.  After all appropriate evidentiary 
development has been completed, the RO 
should readjudicate the veteran's claim.  
In doing so, the RO should rate each of 
the veteran's ratable disabilities under 
the applicable schedular criteria and 
determine whether a permanent and total 
rating is warranted under the "average 
person" or "individual unemployability 
due to lifetime disabilities" standards, 
and whether extra-schedular consideration 
is warranted.   

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and provided the requisite 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




